Motion denied, with ten dollars costs and necessary printing disbursements. The motion for permission to appeal should be denied upon the ground that the appellant may appeal as a matter of right under subdivision 1 of section 588 of the Civil Practice Act. (See Matter of Sage v. Broderick, 249 N.Y. 601; Peopleex rel. Regan v. Enright, 240 N.Y. 581.) Where an order of certiorari is returnable in the first instance in the Appellate Division the decision of the Appellate Division, annulling a determination of a quasi-judicial body, is treated in this court as a reversal and permission to appeal from the order of the Appellate Division is unnecessary. *Page 591